COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Ex parte Alan Nelson Crotts

Appellate case number:    01-18-00666-CR

Trial court case number: 13-CCR-165781

Trial court:              County Court at Law No. 3 of Fort Bend County

Date motion filed:        December 2, 2019

Party filing motion:      Appellant


       Appellant has filed a “Motion to Modify Judgment,” which we construe as a motion for
rehearing. It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss___
                   Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Countiss.

Date: ___December 12, 2019___